PER CURIAM.
Michael S. Tyler appeals his sentence imposed following a violation of probation. Tyler, who had previously waived his right to counsel, asserts he is entitled to a new sentencing hearing because the offer of counsel was not renewed. The State properly concedes error. Harris v. State, 79 So.3d 879 (Fla. 5th DCA 2012); Hays v. State, 63 So.3d 887 (Fla. 5th DCA 2011).
Accordingly, we vacate the sentence and remand for a resentencing hearing consistent with this opinion.
SENTENCE VACATED and REMANDED.
ORFINGER, C.J., LAWSON and JACOBUS, JJ., concur.